Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to Applicant Amendment on 03/01/2021 with claim 1-20 are pending in the Application  and claims 12-13 withdrawn from consideration as directed to non-elected  Species.
	Upon review and Examination, generic claim 1 is deemed allowable , therefore withdrawn claims 12-13 that belong to other species but that otherwise depend on and have all the limitations of the allowable generic claim 1 are rejoined and allowed under the provision of 37 CFR 1.141. 
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-14:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
          --“a device isolation region electrically isolating the plurality of active regions;
 a gate trench formed in and extending across both the plurality of active regions and the device isolation region;
a gate structure formed in the gate trench contacting opposite side walls of the gate trench, the gate structure extending through each of the plurality of active regions and along opposite sidewalls of each of the plurality of active regions;
a gate dielectric film formed between gate trench surfaces and the gate structure in each of the plurality of active regions; and
an insulating barrier film provided in a first active region of the plurality of active regions under the gate trench, spaced apart from a lower surface of the gate trench and extending in an extension direction of the gate trench
wherein, with respect to a cross section that is perpendicular to the extension direction of the gate trench and that is taken through the first active region, the insulating barrier film is positioned under the lowermost point of the gate trench such that a vertical line extending through the lowermost point of the gate trench extends through the insulating barrier film. “--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 15-18:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
        --“a device isolation region electrically isolating the plurality of active regions;
a gate trench formed in and extending across both the plurality of active regions and the device isolation region;
a gate structure formed in the gate trench contacting opposite sidewalls of the gate trench, the gate structure extending through each of the plurality of active regions;
a gate dielectric film formed between surfaces of the gate trench and the gate structure in each of the plurality of active regions; and
an insulating barrier film provided in a first active region of the plurality of active regions under the gate trench, spaced apart from a lower surface of the gate trench and having a width in the first direction that decreases as a distance from the gate trench increases. “--.
In combination with all other limitations as recited in claim 15.
III/ Group III: Claims 19-20:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
a device isolation region electrically isolating the plurality of active regions; a gate trench formed in and extending across both the plurality of active regions and the device isolation region;
a gate structure formed in the gate trench contacting opposite sidewalls of the gate trench, the gate structure extending through each of the plurality of active regions;
a gate dielectric film formed between surfaces of the gate trench and the gate structure in each of the plurality of active regions; and
an insulating barrier film provided in a first active region of the plurality of active regions under the gate trench, spaced apart from a lower surface of the gate trench and having an air gap formed therein, 
wherein, with respect to a cross section that is perpendicular to the extension direction of the gate trench and that is taken through the first active region, the insulating barrier film is positioned under the lowermost point of the gate trench such that a vertical line extending through the lowermost point of the gate trench extends through the insulating barrier film. “--.
In combination with all other limitations as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                 /THINH T NGUYEN/                 Primary Examiner, Art Unit 2897